United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-30810
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAYMOND COLEMAN,

                                     Defendant-Appellant

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 02-CR-50107-ALL
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Raymond Coleman appeals his conviction, following a jury

trial, for possession of firearms by a felon.    See 18 U.S.C.

§ 922(g)(1).   Coleman challenges the sufficiency of the evidence

supporting his conviction.   The Government was required to prove

that Coleman “(1) has been convicted of a felony; (2) possessed a

firearm in or affecting interstate commerce; and (3) knew that he

was in possession of the firearm.”    United States v. Ferguson,

211 F.3d 878, 885 n.4 (5th Cir. 2000) (internal quotations and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30810
                                  -2-

citations omitted).   “[P]ossession may be actual or

constructive.”   United States v. Mergerson, 4 F.3d 337, 348 (5th

Cir. 1993).   The evidence submitted at trial was more than

sufficient to prove Coleman’s knowing possession of the firearms.

See United States v. Fields, 72 F.3d 1200, 1212 (5th Cir. 1996)

(“Constructive possession is defined as ‘ownership, dominion or

control over the [firearm] itself or dominion or control over the

premises in which the [firearm] is concealed.’”) (quoting

Mergerson, 4 F.3d at 349).

     Coleman also argues that the district court’s refusal to

include his requested jury instruction on the “in or affecting”

commerce element was error.    As Coleman acknowledges, this claim

is foreclosed by prior precedent.    See United States v. De Leon,

170 F.3d 494, 499 (5th Cir. 1999).

     Accordingly, the district court’s judgment is AFFIRMED.